[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant in the above entitled matter has filed a motion to modify alimony. The court finds the following facts:
At the time of the issuances of the 1993 decree of dissolution, the court ordered periodic alimony payable to the plaintiff in the amount of $150 per week.
For the last two years, the plaintiff has resided with a companion who testified that he pays one-half of all the living expenses: rent, utilities and residential related expenses. He did not contribute to the personal obligations of the plaintiff. He did not contribute to her credit card bills, gas, oil or auto repairs or the auto loan. He did not pay any of the plaintiff's medical or dental expenses. If the parties go on vacation, the plaintiff's companion pays those expenses.
The court finds, based on the parties' testimony, that the plaintiff receives $312 per month together with 50 percent of the utility bills, based on the $625 monthly rental from the companion.
In light of the admitted cohabitation and a significant change in the financial condition of the plaintiff, the court having considered the statutory criteria and the testimony of the parties and their financial affidavits, grants the defendant's motion. The defendant's alimony obligation shall be reduced to the sum of $75 weekly, payable by the defendant to the plaintiff. CT Page 4481
The reduction is ordered retroactive to January 2001 rather than June 2000 (the filing of the motion to modify) and is ordered adjusted at the rate of $10 per week until the credit amount would be extinguished.
  ___________________ J. Kocay, J.